DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-34, drawn to a composition comprising vancomycin and use thereof.
Group II, claim(s) 35-37, drawn to a composition of primary bile acid and use thereof.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of treating adverse effects (disease) of the liver, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of
Yasuda, K., Tanaka, T., Ishihara, S. et al. Intestinal perforation after nivolumab immunotherapy for a malignant melanoma: a case report. surg case rep 3, 94 (2017) herein referred to as Yasuda, citation BK on the IDS filed 06/16/2020 and in view of Kudo. "Immune Checkpoint Inhibition in Hepatocellular Carcinoma: Basics and Ongoing Clinical Trials", ONCOLOGY: INTERNATIONAL JOURNAL OF CANCER RESEARCH AND TREATMENT, vol. 92, no. 1,1 January 2017 (2017-01-01). pages 50-62 herein referred to as Kudo.
nd col. 1st parag.). Kudo teaches the use of checkpoint inhibitors in combination with other therapeutic to treat liver cancer. Thus, there is a lack of unity because the inventions are not linked by common matters comprising either the same or corresponding technical features have been divided into different groups. 

Species election

This application contains claims directed to more than one species of the generic invention.
These species are deemed to lack unity of invention because they are not so linked as to form a single
general inventive concept under PCT Rule 13.1. The species are as follows:
	Specie Election:1 Applicant is required to elect a single type of adverse condition of the liver. This condition must be specific and not relay a genus of disease. Should applicants elect a type of cancer, claim 27 must relate to tumor growth or tumor metastasis and claim 30 must be either liver metastasis or hepatocellular carcinoma. Should the applicant elect autoimmune disease, claim 27 must be directed towards an autoimmune disease and claim 29 must be one autoimmune disease from the list. For example, hepatocellular carcinoma (HCC). In another example, the adverse condition can liver effects from diabetes type 1. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be
restricted if no generic claim is finally held to be allowable. The reply must also identify the claims
readable on the elected species, including any claims subsequently added. An argument that a claim is
allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

additional species which are written in dependent form or otherwise require all the limitations of an
allowed generic claim. Currently, the following claim(s) are generic: 1, 4-6, 9-11, 20-26, and 35-37.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.D./Examiner, Art Unit 1647     /JOANNE HAMA/                                                Supervisory Patent Examiner, Art Unit 1647